Citation Nr: 9924074	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-45 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for scoliosis of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.C.


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to November 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

This case was the subject of a Board remand dated in December 
1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for scoliosis of the 
lumbar spine is not plausible. 

CONCLUSION OF LAW

The claim for service connection for scoliosis of the lumbar 
spine is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991);  38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that the initial manifestation of his 
scoliosis of the lumbar spine was during his period of active 
service.

At the veteran's June 1988 service entrance examination, and 
during an August 1988 inservice examination, his spine was 
found to be normal.

Service medical records dated from March 1990 forward reflect 
that the veteran fell from an on-deck ladder, resulting in 
significant ankle disability, ultimately resulting in his 
discharge from service. In April 1990, he was evaluated after 
he complained of back and neck pain.  He gave a history of 
having been in a motor vehicle accident 6 days earlier.  The 
pain was aggravated on forward bending.  Objectively, he had 
tenderness at the left lateral side of the spine at L-1.  The 
lumbar spine had a normal curve.  The assessment was muscle 
spasm/strain.  In October 1991, the veteran complained of 
constant back pain after a car accident.  He had pain in the 
mid-back.  Mid-thoracic spasms were noted.  The diagnosis was 
soft tissue sprain.   Disabilities noted at the time of 
discharge included right ankle disability and obesity.  The 
examiner commented that based on X-rays of the lumbar spine, 
there was a congenital scoliosis of 20 degrees with apex at 
T12 to the right.  The X-ray study of the lumbar spine (4 
views), revealed that the vertebral bodies, intervertebral 
spaces, and foramina were normal.  The impression was: normal 
lumbar spine.

During a July 1992 VA hospitalization, it was remarked that 
the curvature of the veteran's back was normal.

The January 1992 examination was determined to be inadequate, 
as the radiologist had not reviewed the x-ray films, and the 
examining physician had rendered and opinion inconsistent 
with film study findings.  The veteran was recalled for a 
second examination in February 1993.  It was remarked that 
the January 1992 X-ray studies of the cervical and lumbar 
spine were normal.

During his December 1994 RO hearing, the veteran said he had 
back problems after an inservice automobile accident.  He 
said he did not know if it was a whiplash injury or not.  He 
indicated that his doctors attributed his inservice back 
problems to a muscle sprain.  He said the doctors weren't 
sure whether his back problems were a result of the 
automobile accident.  He said before he went into service, he 
had never been told he had scoliosis, even though he had 
played sports frequently and had undergone physicals for 
playing sports.  He contended that the initial manifestation 
of scoliosis was during service.  He also described an event 
in which he fell backward from a ladder-well down to the deck 
of a ship, and hurt his back, resulting in 14 days of bed 
rest.

An October 1997 VA X-ray report includes an impression of 
minimal dextroscoliosis.  

During an October 1997 VA examination, the veteran was 
diagnosed with minor scoliotic curve of the spine.  In the 
narrative portion of the examination report, the examiner 
wrote that the veteran had a mild degree of congenital 
scoliosis.

The veteran was diagnosed with minimal dextroscoliosis, 
lumbosacral spine, during a VA examination in April 1998.  In 
the amended April 1998 VA examination report, the examiner 
wrote that the veteran's dextroscoliosis was not believed to 
be related to any injury or any other event which occurred 
during military service.  

A rating action in September 1998 awarded service connection 
for osteoarthritis and degenerative disc disease of L5-S1.

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. §§  1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1998).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a);  see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

In additional to the evidence described above, the Board has 
reviewed all additional medical evidence of record, and 
asserts that none of this evidence is probative of a link 
between the veteran's scoliosis of the lumbar spine and a 
disease or injury during the veteran's period of active 
service.

In the present case, the only on-point medical opinions state 
that the veteran's scoliosis is congenital.  There is no 
medical evidence of record that the veteran's scoliosis of 
the lumbar spine is a result of a disease or injury during 
the veteran's period of active service.  Accordingly, the 
claim for service connection for scoliosis of the lumbar 
spine must be denied as not well grounded.  Epps. 

The Board acknowledges the veteran's contention that his 
current scoliosis of the lumbar spine was first manifested 
during service.  However, the veteran, as a lay person, is 
not competent to provide medical opinions, so that his 
assertions as to medical diagnosis or causation cannot 
constitute evidence of a well-grounded claim.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit.

The Board further notes that the veteran has not contended, 
and that there is no medical evidence showing, that his 
scoliosis of the lumbar spine has been caused or permanently 
aggravated secondary to a service-connected disease or 
injury.
 
Although the Board has disposed of the claim of entitlement 
to service connection on a ground different from that of the 
RO, that is, whether the veteran's claim is well grounded 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by the Board's decision.  
In assuming that the claim was well grounded, the RO accorded 
the veteran greater consideration than his claim warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


ORDER

Service connection for scoliosis of the lumbar spine is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

